  Case 2:19-cv-00988-CMR Document 12 Filed 04/15/20 PageID.48 Page 1 of 2




AARON M. KINIKINI (Bar No. 10225)
NICHOLAS H.K. JACKSON (Bar No. 15079)
KATHERINE BUSHMAN (Bar No. 15561)
Disability Law Center
205 North 400 West
Salt Lake City, Utah 84103
Phone: (801) 363-1347
Email: njackson@disabilitylawcenter.org
Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION



 MARY ANN ERICKSEN,
                                                   STIPULATED NOTICE OF DISMISSAL
        Plaintiff,                                         OF DEFENDANT
                                                        BONNIEWOOD WVC, LLC
 v.

 REDZONE REAL ESTATE d/b/a UTAH                           Case No. 2:19-cv-00988-CMR
 UTE REAL ESTATE, LLC,
 BONNIEWOOD WVC, LLC, JESSE R.                         Magistrate Judge Cecilia M. Romero
 BOONE, and BETH LNU,

          Defendants.




       Plaintiff, Mary Ann Ericksen, and Defendant, Bonniewood WVC, LLC, by their

respective attorneys and pursuant to Federal of Civil Procedure 41(a)(1), hereby stipulate to the

dismissal of Plaintiff’s claims against Bonniewood. This dismissal does not affect, alter or

preclude (in any way) Redzone Real Estate d/b/a Utah Ute Real Estate LLC, Jesse R. Boone

(collectively “Redzone”), or any other parties from pursuing claims against Bonniewood WVC

or any related person, representative, owner or entity. Redzone does not object to the dismissal

of Plaintiff’s claims against Bonniewood and does not, by failing to object to the dismissal of
  Case 2:19-cv-00988-CMR Document 12 Filed 04/15/20 PageID.49 Page 2 of 2




such claims, relinquish its right pursue causes of action or claims against any party including

Bonniewood WVC.



DATED this 15th day of April, 2020.


                                              By /s/ Nicholas H.K. Jackson
                                                 NICHOLAS H.K. JACKSON
                                                 Attorney for Plaintiff

                                              By /s/ Michael D. Johnston (signed with
                                              permission)
   MICHAEL D. JOHNSTON
   Attorney for Defendants Redzone Real Estate d/b/a/ Utah Ute Real Estate LLC and Jesse R.
   Boone

                                              By /s/ Bryan Kinder (signed with permission)
                                                 BRYAN KINDER
                                                 Non-Attorney Representative of Bonniewood
                                              WVC, LLC




                                                                                        Page 2 of 2
